Title: To Thomas Jefferson from Henry Dearborn, 7 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            August 7th. 1807—
                        
                        From the nature of the war we now contemplate, as well as, with a view to the most economical use of our
                            pecuniary resources, I have been induced to submit for your consideration a crude scetch of a sistem, intended as a
                            substitute for one half of the Army of 30,000 men, heretofore proposed.—
                        After placing 3500 regular troops in Orlians & its vicinity, and suitable garrisons at all the important
                            points on the Seaboard and on the Lakes, which would probably require about 15,000 men. then as a substitute for regular
                            troops as a disposable force, posted in different parts of the Union, Suppose we have 32,000 volunteers, to be apportioned
                            on the States & Territories, composed of young men under ingagements to serve in the field twelve months when necessary,
                            at any time in the courses of the war, and as often as required, to be compleetly armed and organized, in due proportions
                            of Artillery Cavalry Infantry & riflemen, to assemble in their respective States & Territories, either once each year,
                            and continue incamped three months, or twice each year, to continue incamped 4[?] days each time, to be constantly exercised
                            in the use of arms and the necessary movements for troops in the field, as well as in whatever
                            relates to camp duties under the immediate direction of Inspectors
                            appointed by the President of the U.S. and to receive pay & rations for 3 months, with a suit of uniform clothing once
                            in four years, to be furnished with Tents or other cover, and suitable medical aid.—The respective Inspectors to be under
                            the direction of the Inspector Genl. of the Army, to direct all musters and returns & be held accountable for their
                            correctness.—This sistem would furnish a disposable force of 32,000 men approaching near to the regular Troops in
                            discipline and knowledge of Camp duties. for an annual expence little exceeding, what would be the expence of 8,000
                            regular troops.—
                        In case of any emergency, which might be thought to require a conciderable proportion of regulars, the
                            volunteers might relieve such portions of the regulars at the
                            perminant posts as the case should require. In this way we should have all the necessary use of an Army of 47,000 men for
                            the usual expence probably of not more than 25,000—and of course save the annual expence necessary for 5000 regular
                            Troops.—
                        If the war we now contemplate, should be of a kind, to require the constant services of a large force, to
                            oppose a formidable Army in the field, I should not consider the foregoing proposed sistem as advisable, except as a
                            provision for a Corps of reservs, in addition to a regular Army in the field.— 
                  with sentiments of the highest respect and
                            esteem, I am Sir Your Obedt. Sevt.
                        
                            H. Dearborn
                            
                        
                    